--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.26
 
 
REDACTED COPY
 


 


 




 


 


 


 


 
Proginet Corporation & Beta Systems Software AG


 
Master Distributor Agreement






 


 


 
Effective Date: October 1, 2008
 






 


 


 
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission
 
DAL02:526304.3
Proginet Corporation ● 200 Garden City Plaza, Garden City, NY 11530 ●
Tel:1-516-535-3600, Fax:1-516-535-3601 ● www.proginet.com


 
 

--------------------------------------------------------------------------------

 


[proginet10q103108ex10-260.jpg]
Distributor Agreement
[proginet10q103108ex10-264.jpg]
Page 2 of 17
     
REDACTED COPY

 
 
 
Table of Contents
1.
Recitals
3
2.
Ownership
3
3.
Grant of Rights
3
4.
Term
5
5.
Invoicing, Fees, and Payment Terms
5
6.
Client(s) Software License Agreements
7
7.
Marketing Responsibilities and Other Duties of Distributor
8
8.
Product Supply, Staffing and Education
9
9.
Technical Support
9
10.
Reports and Audit Rights
9
11.
Non-Compete
10
12.
Warranty and Indemnity
10
13.
Termination
12
14.
Confidentiality
12
15.
Miscellaneous
13
16.
Signatures
15
Attachment A:  Master Distributor Agreement Criteria
16
Attachment B: Distributor Operating Manual
(under separate cover)

 


 
 
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission
 
DAL02:526304.3
Proginet Corporation ● 200 Garden City Plaza, Garden City, NY 11530 ●
Tel:1-516-535-3600, Fax:1-516-535-3601 ● www.proginet.com


 
 

--------------------------------------------------------------------------------

 
 
[proginet10q103108ex10-260.jpg]
Distributor Agreement
[proginet10q103108ex10-264.jpg]
Page 3 of 17
     
REDACTED COPY


 
1.
Recitals

 
This Master Distributor Agreement (this “Agreement”) is entered into between
Proginet Corporation, a Delaware corporation, having a principal place of
business at 200 Garden City Plaza, Garden City, NY 11530 USA (“PROGINET”) and
the designated distributor as follows:
 

 
Distributor Name:
Beta Systems Software AG (“BETA”)
 
Effective Date:
October 1, 2008



 
WHEREAS, PROGINET is the owner and/or lawful licensor of certain PRODUCTS,
including computer software programs, as such term is hereinafter defined; and
 
NOW, THEREFORE, in consideration of the mutual promises and covenants as herein
contained, it is agreed between BETA and PROGINET as follows:
 
 
2.
Ownership

 
BETA agrees that the PRODUCTS, and TRADEMARKS, as listed in ATTACHMENT B, and
all ideas, discoveries inventions, programs, routines, sequences and works of
authorship embodied therein, and all copyright, trade secret, and other right,
title and interest therein, are the sole property of PROGINET, and that by this
Agreement, BETA shall gain no right, title or interest in the PRODUCTS.  BETA
shall at all times represent that the PRODUCTS are the property of PROGINET and
that BETA is acting as an authorized agent and distributor for PROGINET.
 
 
3.
Grant of Rights

 

  A.
The specific criteria for establishing this agreement and fulfillment of the
terms of this agreement are as specified onATTACHMENT A of this Agreement as
incorporated by reference herein.  Such ATTACHMENT A is an integral and required
part of this Agreement and must be signed by both parties for this Agreement to
be effective.
     
B.
PROGINET hereby grants to BETA and its Affiliates the following exclusive (even
as to PROGINET), non-transferable rights in the geographic areas specified in
ATTACHMENT A (each, a “TERRITORY”) during the Term:

 
 
1.
The right to market, offer for sale, and sell licenses to those software and
service products listed on ATTACHMENT A (the “PRODUCTS”) to (i) any person, firm
or entity located within a TERRITORY (including existing customers of BETA) and
(ii) any Affiliate of a person, firm or entity whose headquarters or principal
place of operations is located within the TERRITORIES (each, an “ELIGIBLE
CUSTOMER”).  In the case of subpart (i), any license sold by BETA shall be
solely for use by such ELIGIBLE CUSTOMER within the TERRITORIES.

 
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission
 
DAL02:526304.3
Proginet Corporation ● 200 Garden City Plaza, Garden City, NY 11530 ●
Tel:1-516-535-3600, Fax:1-516-535-3601 ● www.proginet.com


 
 

--------------------------------------------------------------------------------

 


[proginet10q103108ex10-260.jpg]
Distributor Agreement
[proginet10q103108ex10-264.jpg]
Page 4 of 17
     
REDACTED COPY


 
 
2.
The right to market and offer for sale maintenance and support services in the
TERRITORIES to be provided by PROGINET or BETA, as applicable, in respect of the
PRODUCTS (“MAINTENANCE”).

 
 
3. The right and license to use the PRODUCTS in the TERRITORIES for
demonstration purposes with respect to prospective ELIGIBLE CUSTOMERS.

 
 
4.  The right to use the following PROGINET U.S. trademarks in connection with
the foregoing:

 
 
i.
CyberFusion

 
ii.
CyberFusion Integration Suite

 
iii.
CFI

 
iv.
CFI Edge

 
v.
CFI Platform Server

 
vi.
CFI Internet Server

 
vii.
CFI Commerce Server

 
viii.
CFI Command Center

 
ix.
CFI Slingshot

 
x.
CFI Slingshot Vault



 
For purposes of this Agreement, the term “Affiliate” will mean any person, firm
or entity controlling, controlled by or under common control with a Party.

 
 
Notwithstanding the foregoing, the exclusivity provided in this Section 3.B
shall not apply to PROGINET with respect to:

 
 
(i)
Original equipment manufacturing (OEM) transactions;

 
 
(ii)
Any person, firm or entity whose headquarters or principal place of operations
is located outside of the TERRITORIES (or whose ultimate parent is located
outside the TERRITORIES) and Affiliates of such persons, firms or entities; and

 
 
(iii)
Persons or entities located within the TERRITORIES that are customers of
PROGINET customers; provided, however, that this subsection (iii) shall only
apply in respect of  two copies of the applicable PRODUCT (one for production
purposes and one for backup purposes), and the exclusivity provided in this
Section 3.B shall apply in respect of all additional copies of the applicable
PRODUCT.

 
 
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission
 
DAL02:526304.3
Proginet Corporation ● 200 Garden City Plaza, Garden City, NY 11530 ●
Tel:1-516-535-3600, Fax:1-516-535-3601 ● www.proginet.com


 
 

--------------------------------------------------------------------------------

 


[proginet10q103108ex10-260.jpg]
Distributor Agreement
[proginet10q103108ex10-264.jpg]
Page 5 of 17
     
REDACTED COPY


 
C.
Any dispute, controversy or claim arising out of or in connection with this
Agreement between BETA and PROGINET, or any breach thereof, shall be settled
exclusively and finally by arbitration in accordance with the commercial
arbitration rules of the American Arbitration Association, or by an action at
law.  The right of forum selection for disputed resolution shall rest solely
with PROGINET, and judgment upon such an award rendered by the arbitrator or
court may be entered in any court having jurisdiction thereof.  In the event a
dispute arises between BETA and PROGINET, and BETA wishes to commence the
dispute resolution process BETA shall give PROGINENT thirty (30) days written
notice that it intends to enter the dispute resolution process.  PROGINENT shall
then be entitled to select either arbitration as provided in this Section 3.C or
an action at law in a court of appropriate jurisdiction as the forum for
resolutions of the dispute.  If PROGINENT fails to make such selection within
thirty (30) days of being given such written notice then BETA shall have the
right to commence arbitration in accordance with the commercial arbitration
rules of the American Arbitration Association. A decision of the arbitrator
shall be binding and conclusive on the parties hereto and shall not be subject
to any appeal.  All limitations of liability set forth in this Agreement, shall
be binding and given full force and effect in any such arbitration.  BETA agrees
to pay all costs and expenses incurred by PROGINENT (including but limited to
reasonable attorney’s fees and expenses, and payment of taxes or other charges)
in any way relating to PROGINET’S enforcement of the obligations of BETA under
this Agreement or for the protection of PROGINET’S rights in connection with
this Agreement whether or not an action at law or arbitration is commenced.

 
 
4.
Term

 
A.
The term of this Agreement (the “Term”) shall be valid until the date specified
on ATTACHMENT A.  The EFFECTIVE DATE of this Agreement will be the date
specified in Section 1 above.  During the Term, this Agreement may only be
terminated by either party for cause pursuant to Section 13.

 
 
5.
Invoicing, Fees, and Payment Terms

 
A.
PROGINET’s recommended prices prevailing as of the Effective Date are set out in
U.S. dollars in ATTACHMENT B on the “Recommended Retail Price List” and shall be
binding upon BETA.  PROGINET shall provide BETA from time to time with an
updated Recommended Retail Price List which shall supersede the prior list and
become binding on BETA.  BETA shall have the right to establish a different
selling price pursuant to written approval from PROGINET.

 
B.
Within 10 calendar days of receipt by BETA,  BETA shall remit to PROGINET all
revenues received from ELIGIBLE CUSTOMERS in respect of the PRODUCTS and
MAINTENANCE (collectively, the “Revenue”).  PROGINET will remit to BETA a
percentage of the Revenue as further detailed in ATTACHMENT A.

 
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission
 
DAL02:526304.3
Proginet Corporation ● 200 Garden City Plaza, Garden City, NY 11530 ●
Tel:1-516-535-3600, Fax:1-516-535-3601 ● www.proginet.com


 
 

--------------------------------------------------------------------------------

 


[proginet10q103108ex10-260.jpg]
Distributor Agreement
[proginet10q103108ex10-264.jpg]
Page 6 of 17
     
REDACTED COPY


 
C.
Unless otherwise specified in ATTACHMENT A, BETA will handle all invoicing to
ELIGIBLE CUSTOMERS, with an electronic copy of the invoice being sent
simultaneously to the ELIGIBLE CUSTOMER and to the following address:

 
 
Proginet Corporation

 
 
200 Garden City Plaza

 
 
Garden City, New York 11530

 
 
United States of America

 
 
Attention: Accounts Receivable
      or via FAX to +1.516.248.3360      
The invoice will specify that payment is to be made directly to BETA.  PROGINET
will invoice BETA the full license amount in U.S. dollars and provide BETA with
the applicable commission credit as specified in ATTACHMENT A.  Once payment is
received, BETA will wire PROGINET’s portion in U.S. dollars to the following
bank account: [***]

 
Bank Name:
 
Bank Address:
         
ABA Number:
 
Account Number:
 
Company Name:
 
 

D.
BETA shall promptly notify PROGINET of all wire transfers by e-mail specifying
the U.S. dollars wired and PROGINET’s designated bank account.

 
E.
In addition to any other rights belonging to PROGINET, a late fee of 9% per
annum shall be due from BETA to PROGINET for every month or fraction thereof for
which payment of fees is late after the first thirty (30) days.  If PROGINET
brings any proceeding for collection of any sums due or to enforce any
provisions of the Agreement, BETA shall pay to PROGINET all expenses incurred by
PROGINET in such collection or enforcement including consul fees, and all monies
that shall be deemed and awarded in such proceedings.

 
F.
If BETA should fail to remit payment(s) due PROGINET within the time period
specified, PROGINET may, at its sole discretion, provide BETA with written
notice of PROGINET’s intent to terminate this Agreement in accordance with
Section 13 hereof.  As provided in Section 13, BETA shall have 30 days after
receipt of such written notice to cure such non-payment default to avoid
termination.  Termination by PROGINET for failure to remit payments(s) shall not
excuse BETA from its obligations to pay PROGINET the amounts due to PROGINET.

 
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission
 
DAL02:526304.3
Proginet Corporation ● 200 Garden City Plaza, Garden City, NY 11530 ●
Tel:1-516-535-3600, Fax:1-516-535-3601 ● www.proginet.com

 
 

--------------------------------------------------------------------------------

 
 
[proginet10q103108ex10-260.jpg]
Distributor Agreement
[proginet10q103108ex10-264.jpg]
Page 7 of 17
     
REDACTED COPY



 
G.
Revenue applicable to MAINTENANCE paid by ELIGIBLE CUSTOMERS shall be recognized
and earned according to the United States version of General Accepted Accounting
Practices (GAAP)  (in case of relevant changes of IAS 18 the parties shall
mutually adapt the foregoing provision), and can not be recognized by either
party until they are earned.  In the event of termination of this Agreement, the
unearned portion of BETA’S portion of the Revenue applicable to MAINTENANCE for
each ELIGIBLE CUSTOMER must be returned to PROGINET.

 
H.
According to the applicable tax law, each party shall bear those taxes owed by
itself, including but not limited to franchise sales, use, reason, property, ad
valorem, value added, stamp or other taxies levies, customs, duties or other
imposts or fees (hereinafter collectively called “tax”) levied by the government
of the market areas  and each party shall pay any such tax directly.  BETA shall
reimburse PROGINET for any additional local tax paid by PROGINET.  This tax
clause will apply during and after termination of this agreement whenever
PROGINET must pay and/or collect a tax from BETA according to applicable law as
interpreted by the revenue authorities of the taxing unit.  BETA shall hold
PROGINET harmless for any taxes collected and not remitted to appropriate taxing
authorities.

 
 
I.
In the event that the Software License Agreement is denominated in a currency
other than U.S. dollars, the Foreign Exchange Policy defined in ATTACHMENT B
will govern.



 
6.
Client(s) Software License Agreements

 
A.
All licenses of PRODUCTS and sales of MAINTENANCE by BETA to ELIGIBLE CUSTOMERS
shall be pursuant to a Software License Agreement between BETA and such ELIGIBLE
CUSTOMER.

 
B.
PROGINET recommends that BETA use PROGINET’S existing form of standard Software
License Agreement (“SLA”) attached hereto in ATTACHMENT B for use in
transactions with ELIGIBLE CUSTOMERS.  If BETA does not use PROGINET’S Standard
Software License Agreement, then BETA must affirm that (i) the contract is
consistent with PROGINET’s Standard Software License Agreement in all material
aspects and (ii) contains terms consistent with the termination process set
forth in Exhibit G to ATTACHMENT B.  PROGINET shall promptly notify BETA in
writing regarding any changes the form of Software License Agreement and provide
BETA with a reasonable time to incorporate such changes into its own
agreements.  The Parties acknowledge and agree that BETA may use its form of
license agreement existing as of the Effective Date for existing customers of
the Harbor Products in the TERRITORIES, but to the extent any new or existing
customers seek to acquire PRODUCTS other than or in addition to the Harbor
Products, BETA shall amend its agreements as provided in the first part of this
paragraph B.

 
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission
 
DAL02:526304.3
Proginet Corporation ● 200 Garden City Plaza, Garden City, NY 11530 ●
Tel:1-516-535-3600, Fax:1-516-535-3601 ● www.proginet.com


 
 

--------------------------------------------------------------------------------

 


[proginet10q103108ex10-260.jpg]
Distributor Agreement
[proginet10q103108ex10-264.jpg]
Page 8 of 17
     
REDACTED COPY


 
C.
As provided in Section 5.A, the pricing at which BETA offers the PRODUCTS and
MAINTENANCE are set forth in the Recommended Retail Price List, which may be
changed from time to time by PROGINET upon notice to BETA.  Any outstanding
price commitments to potential ELIGIBLE CUSTOMERS will be honored for ninety
(90) days after any price changes instituted by PROGINET.

 
D.
PROGINET shall use its best efforts to communicate changes in its prices, terms,
conditions and/or agreement forms to BETA at least thirty (30) calendar days in
advance of their becoming effective.  In promoting licenses of PRODUCTS in the
TERRITORY, BETA shall quote to ELIGIBLE CUSTOMERS only the most recent terms,
conditions and agreement forms, and shall quote PROGINET’S SOFTWARE LICENSE FEES
and MAINTENANCE FEES (as defined in ATTACHMENT A) for the PRODUCTS separately
from each other and from BETA’S quotes for any services as may be offered by
BETA to the CLIENT(S).  Any offers made by BETA on the basis of then current
pricing shall be binding on Proginet for a period of ninety (90) days.  Any
prices which have been approved by Proginet and that are included in the
customer contract for future upgrades will prevail over Proginet standard
pricing.

 
E.
BETA shall be considered to have licensed a  PRODUCT upon:

 
 
1.
the acceptance and signature by BETA of an approved Software License Agreement
signed by the ELIGIBLE CUSTOMER; and

 
 
2.
PROGINET’S timely receipt of a copy of the executed Software License Agreement
and Contract Summary, Affirmation Form (see ATTACHMENT B), and proof of software
shipment (e.g. copy of airbill); and

 
 
3.
either (a) PROGINET’S receipt of payment in full of the SOFTWARE LICENSE FEES
and first year’s MAINTENANCE FEES or (b) PROGINET’S written approval of a
schedule of payments of such fees specifically applicable to a particular
ELIGIBLE CUSTOMER.

 
F.
If, at the time a Designated CPU is replaced or upgraded, a license on the new
Designated CPU would be at a greater cost than would a license on the original
Designated CPU, the ELIGIBLE CUSTOMER will be invoiced for the difference
between the license fee for the original Designated CPU and the new Designated
CPU.

 
 
7.
Marketing Responsibilities and Other Duties of Distributor

 
A.
BETA shall use its best efforts to promote and support licenses of PRODUCTS in
the TERRITORY.

 
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission
 
DAL02:526304.3
Proginet Corporation ● 200 Garden City Plaza, Garden City, NY 11530 ●
Tel:1-516-535-3600, Fax:1-516-535-3601 ● www.proginet.com


 
 

--------------------------------------------------------------------------------

 


[proginet10q103108ex10-260.jpg]
Distributor Agreement
[proginet10q103108ex10-264.jpg]
Page 9 of 17
     
REDACTED COPY


 
B.
BETA SHALL PROVIDE ALL OF THE SERVICES SPECIFIED FOR THE LEVEL OF MEMBERSHIP
SPECIFIED AND AGREED TO BY THE BETA AND PROGINET IN ATTACHMENT B.  If BETA
selects to provide services to an ELIGIBLE CUSTOMER and fails to do so in
accordance with ATTACHMENT B, such failure shall be deemed a material breach and
subject BETA to forfeiture of all or part of the Revenue collected by BETA for
such support.

 
 
8.
Product Supply, Staffing and Education

 
A.
PROGINET will supply BETA with the PRODUCTS, documentation, and technical
information by electronic media, which may include compact discs, diskettes,
tapes or other binary form.

 
B.
PROGINET will maintain the PRODUCTS and supply BETA with one copy of the revised
PRODUCTS, documentation or such materials as may be reasonably requested by BETA
to enable BETA to provide LEVEL ONE (1) SUPPORT, as defined in Section 9A to
customers of the PRODUCTS in the TERRITORY.

 
 
9.
Technical Support

 
A.
BETA will be responsible for providing LEVEL ONE (1) SUPPORT to all ELIGIBLE
CUSTOMERS.  LEVEL ONE (1) SUPPORT is the first layer of customer support with
customers, performed by support engineers with a fundamental knowledge of the
installation, operation and features of the PRODUCT.  Level one engineers are
responsible for communicating directly with customers and prospective customers,
including phone calls, faxes, and electronic mail that include questions
relating to PRODUCT functionality, computing environment, and prerequisite
software.  Level one engineers assist customers in solving problems related to
installation, configuration, and general operations of the product.  If not able
to solve problem, Level one engineers will reproduce problems before escalating
to Level two.

 
B.
For greater levels of support which require PROGINET’S assistance, BETA will
collect diagnostic information from ELIGIBLE CLIENTS and prospective customers
and forward such information electronically (machine-readable format) to
PROGINET.

 
C.
BETA shall be responsible for all Level two and Level three support to all
ELIGIBLE CUSTOMERS in respect of the Harbor Products (as defined in Attachment
A).  PROGINET shall be responsible for Level two and Level three support for all
other PRODUCTS.

 
 
10.
Reports and Audit Rights

 
 
BETA shall render written reports to PROGINET as follows:

 
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission
 
DAL02:526304.3
Proginet Corporation ● 200 Garden City Plaza, Garden City, NY 11530 ●
Tel:1-516-535-3600, Fax:1-516-535-3601 ● www.proginet.com


 
 

--------------------------------------------------------------------------------

 


[proginet10q103108ex10-260.jpg]
Distributor Agreement
[proginet10q103108ex10-264.jpg]
Page 10 of 17
     
REDACTED COPY


 
A.
Commencing on the first full month after the effective date of this Agreement,
during the remainder of the term of this Agreement, BETA will provide, on or
before the fifth (5th) day of each month, a written Monthly Sales Report with
information on all sales activity, including leads, prospects and trials.  A
section of this report will be dedicated to recommended PRODUCT enhancements
with time parameters based on customer usage and feedback.

 
B.
On an annual basis, BETA will provide on or before the renewal date of this
Agreement, a business plan that updates PROGINET on the current state of the
local marketplace, describes product positioning strategy and marketing
campaigns that BETA plans to deploy during the next twelve months, and provides
detailed information on the current opportunities.  The business plan should be
reflective of the planned activities that will enable BETA to meet or exceed
their annual quota for the upcoming Quota Year. The first business plan is to be
submitted six (6) months following the EFFECTIVE DATE of this
agreement.  Subsequent business plans should be submitted one (1) month before
the start date of the next Quota Year.

 
 
11.
Non-Compete

 
A.
During the term of this Agreement and any extensions or renewals hereof, BETA,
its principals, agents, and employees, will not directly or indirectly engage
anywhere in the TERRITORY in the promotion, marketing, distribution, sale or
licensing of, or act as sales agent, representative or distributor of, any
computer software program or other product which competes with the PRODUCTS, or
related PRODUCTS, or authorize any other person to engage in any of such acts.

 
B.
BETA shall not, without PROGINET’S prior written approval, directly or
indirectly, engage in or have a financial interest in the production,
reproduction, sale, licensing, distribution or servicing of any software,
program or product which competes directly with the PRODUCTS.

 
 
12.
Warranty and Indemnity

 
A.
PROGINET REPRESENTS THAT THE PRODUCTS WILL SUBSTANTIALLY CONFORM TO THEIR
SPECIFICATIONS AS DESCRIBED IN THE USER MANUAL, BUT PROGINET DOES NOT WARRANT
THAT THE PRODUCTS WILL BE ERROR-FREE.

 
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission
 
DAL02:526304.3
Proginet Corporation ● 200 Garden City Plaza, Garden City, NY 11530 ●
Tel:1-516-535-3600, Fax:1-516-535-3601 ● www.proginet.com


 
 

--------------------------------------------------------------------------------

 


[proginet10q103108ex10-260.jpg]
Distributor Agreement
[proginet10q103108ex10-264.jpg]
Page 11 of 17
     
REDACTED COPY


 
B.
BETA AGREES AND ACKNOWLEDGES THAT THIS IS NEITHER A CUSTOM SOFTWARE AGREEMENT
NOR A CONTRACT TO DEVELOP SOFTWARE.  PROGINET MAKES NO OTHER WARRANTY AS TO THE
DESIGN, CAPABILITY, CAPACITY OR SUITABILITY OF ITS PRODUCTS.  ANY STATEMENTS
MADE BY PROGINET OR ITS EMPLOYEES, INCLUDING BUT NOT LIMITED TO, STATEMENTS
REGARDING CAPACITY, SUITABILITY FOR USE, OR PERFORMANCE OF ITS PRODUCTS SHALL
NOT BE DEEMED A WARRANTY OR REPRESENTATION BY PROGINET FOR ANY PURPOSE, NOR GIVE
RISE TO ANY LIABILITY OR OBLIGATION OF PROGINET.  PROGINET DOES NOT WARRANT THAT
THE FUNCTIONS CONTAINED IN THE PRODUCTS WILL MEET ANY LICENSEE’S REQUIREMENTS OR
THAT THE OPERATION OF THE PRODUCTS WILL BE UNINTERRUPTED OR ERROR FREE.

 
C.
THE ONLY WARRANTIES (AND REMEDIES FOR BREACH THEREOF) MADE BY PROGINET WITH
RESPECT TO THE PRODUCTS SHALL BE THOSE MADE TO BETA IN THIS AGREEMENT AND TO
ELIGIBLE CUSTOMERS IN THE AUTHORIZED FORM OF A SOFTWARE LICENSE AGREEMENT. BETA
SHALL INDEMNIFY, DEFEND AND HOLD PROGINET HARMLESS AGAINST ANY LOSS, LIABILITY
OR EXPENSE (INCLUDING COSTS AND PROGINET’S REASONABLE ATTORNEYS’ FEES) ARISING
OUT OF OR IN CONNECTION WITH ANY REPRESENTATION, WARRANTY, PROMISE OR ASSURANCE
MADE BY BETA WITH RESPECT TO THE PRODUCTS.

 
D.
IN NO EVENT SHALL PROGINET BE LIABLE FOR ANY CONSEQUENTIAL, INDIRECT, PUNITIVE,
OR INCIDENTAL DAMAGES.

 
E.
PROGINET AGREES TO INDEMNIFY, DEFEND AND HOLD BETA, ITS OFFICERS, AGENTS AND
EMPLOYEES HARMLESS FROM AND AGAINST ANY AND ALL LOSS, COST, DAMAGE OR LIABILITY,
INCLUDING COUNSEL FEES AND COSTS, AS A RESULT OF ANY CLAIM OR CAUSE OF ACTION
FOR PATENT AND/OR COPYRIGHT INFRINGEMENT, UNLAWFUL DISCLOSURE OR USE OR
MISAPPROPRIATION OF A TRADE SECRET OR OTHER INTELLECTUAL PROPERTY RIGHT
(“INFRINGEMENT CLAIM”) ASSERTED AGAINST BETA OR ONE OF THE INDEMNIFIED PARTIES
BY VIRTUE OF BETA’S SALE OR USE OF PRODUCT AND DOCUMENTATION.  BETA MAY
PARTICIPATE IN THE DEFENSE OF THE CLAIMS BY COUNSEL OF ITS OWN CHOOSING, AT ITS
COST AND EXPENSE.

 
 
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission
 
DAL02:526304.3
Proginet Corporation ● 200 Garden City Plaza, Garden City, NY 11530 ●
Tel:1-516-535-3600, Fax:1-516-535-3601 ● www.proginet.com


 
 

--------------------------------------------------------------------------------

 


[proginet10q103108ex10-260.jpg]
Distributor Agreement
[proginet10q103108ex10-264.jpg]
Page 12 of 17
     
REDACTED COPY


 
 
EACH PARTY SHALL GIVE PROMPT NOTICE OF ANY SUCH CLAIM TO THE OTHER.  PROGINET
SHALL HAVE THE RIGHT TO CONTROL AND DIRECT THE INVESTIGATION, DEFENSE AND
SETTLEMENT OF EACH SUCH CLAIM.  BETA SHALL REASONABLY COOPERATE WITH PROGINET IN
CONNECTION WITH THE FOREGOING.

 
 
13.
Termination

 
Either party may terminate this Agreement for cause, by giving the other party
written notice to such effect, in which case this Agreement shall terminate
thirty (30) days from and after the date of such notice, if the offending party
fails to cure the cause. Cause includes, but is not limited to, either party
failing to perform or observe any material covenant, condition or agreement to
be performed or hereunder, including, but not limited to,  any obligation of
payment, or breaches any representation or warranty contained herein, and such
failure or breach continues unremedied for a period of 30 (30) days after
written notice.  Upon receipt of the Termination Letter and it taking effect,
the parties shall cooperate in good faith to implement the termination process
as described in ATTACHMENT B, including through the execution of any additional
documents as may be necessary to effect the intent of such termination process.
 
 
14.
Confidentiality

 
A.
BETA acknowledges that the PRODUCTS are proprietary, embody trade secrets and
are not in the public domain and that PROGINET does not, by this Agreement,
convey or otherwise give up any rights or ownership of the PRODUCTS to BETA or
to anyone else.

 
B.
BETA acknowledges that the placement of a copyright, patent pending, patented or
other similar notice within or on any media containing CONFIDENTIAL INFORMATION
does not constitute publication or otherwise impair the confidential nature
thereof.

 
C.
BETA acknowledges that unauthorized use or disclosure of any of the CONFIDENTIAL
INFORMATION will cause irreparable harm to PROGINET.  Therefore, during the term
of this Agreement and thereafter for so long as the CONFIDENTIAL INFORMATION is
not in the public domain, through no act or failure to act on the part of BETA,
BETA shall: (a) use or disclose the CONFIDENTIAL INFORMATION only as authorized
under this Agreement and only to the extent necessary to perform its obligations
hereunder; (b) use reasonable care to prevent other parties from gaining access
to the CONFIDENTIAL INFORMATION; (c) take all reasonable steps to prevent
duplication of or unauthorized access to the CONFIDENTIAL INFORMATION by any
employee of BETA or other party; (d) under PROGINET authorization, allow its
employees and/or agents access to the CONFIDENTIAL INFORMATION only for the
fulfillment of BETA’S obligations under this Agreement and, prior to allowing
such access, notify each employee and any BETA agent in writing of BETA’S
confidentiality obligations arising hereunder, and (e) ensure that all
copyright, patent, trade or service confidentiality and nondisclosure labels or
notices are applied in accordance with this Agreement and are not removed.

 
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission
 
DAL02:526304.3
Proginet Corporation ● 200 Garden City Plaza, Garden City, NY 11530 ●
Tel:1-516-535-3600, Fax:1-516-535-3601 ● www.proginet.com


 
 

--------------------------------------------------------------------------------

 


[proginet10q103108ex10-260.jpg]
Distributor Agreement
[proginet10q103108ex10-264.jpg]
Page 13 of 17
     
REDACTED COPY


 
D.
BETA agrees that it will hold in trust and strict confidence all such
Confidential Information and will not use said information to the detriment of
PROGINET in any manner; including, but not limited to, modifying, translating,
disassembling, reverse engineering or reverse compiling the PRODUCTS.

 
 
15.
Miscellaneous

 
A.
Neither PROGINET nor BETA shall, without the other party’s written consent,
knowingly employ, solicit or offer employment to any employee, agent or
contractor of the other party while BETA is providing services to such other
party.

 
B.
The Parties acknowledge that this Agreement, or portions thereof, and schedules
thereto, and descriptions of any of the foregoing, may be required under
applicable law to be disclosed in required public disclosure documents, or
exhibits thereto, of PROGINET filed with the United States Securities and
Exchange Commission (the “SEC”) or any securities exchange on which its
securities are listed for trading.  Prior to such disclosure, and subject to the
next sentence, PROGINET will inform BETA and will use commercially reasonable
efforts to seek approval from the SEC or other applicable regulatory authority
for the confidential treatment of certain confidential information identified by
the Parties.  Prior to such disclosure, PROGINET shall request redaction of such
portions of the Agreement or disclosure that BETA reasonably requests to be
redacted, unless, in PROGINET’s judgment based on the advice of counsel,
PROGINET concludes that such redaction request is inconsistent with PROGINET’s
obligations under applicable law.

 
C.
It is expressly agreed that in the event of any breach of this Agreement by
either party hereto, the non-breaching party may not have an adequate remedy at
law and therefore, the parties agree that, in addition to the other remedies,
such aggrieved party shall be entitled to injunctive or other equitable relief
to enforce the performance hereof.

 
D.
Neither this Agreement nor any of BETA’S rights or duties hereunder shall be
assigned or otherwise delegated or transferred by BETA without PROGINET’S prior
written consent.

 
E.
This Agreement creates no relationship of joint ventures, partners, associates
or parties hereto acting as principals.  BETA is an agent for Proginet.

 
F.
If any provision of this Agreement is found to be illegal, invalid or
unenforceable, such finding shall not affect the legality, validity or
enforceability of the other provisions of this Agreement.

 
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission
 
DAL02:526304.3
Proginet Corporation ● 200 Garden City Plaza, Garden City, NY 11530 ●
Tel:1-516-535-3600, Fax:1-516-535-3601 ● www.proginet.com


 
 

--------------------------------------------------------------------------------

 


[proginet10q103108ex10-260.jpg]
Distributor Agreement
[proginet10q103108ex10-264.jpg]
Page 14 of 17
     
REDACTED COPY


 
G.
This Agreement and its exhibits shall constitute the entire agreement between
the parties with respect to the subject matter hereof and supersedes all other
agreements and understandings between the parties with respect to such subject
matter.

 
H.
This Agreement shall be governed by the laws of the State of New York, United
States of America, without giving effect to principles of conflicts of laws, and
any actions at law or arbitrations shall be venued in the State of New York.

 
 
I.
Any provisions of this agreement that require either party to provide notice to
the other shall only be met if the notice is in writing and delivered by a
recognized international over night delivery service such as Federal Express or
its competitors.

 
 
 
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission
 
DAL02:526304.3
Proginet Corporation ● 200 Garden City Plaza, Garden City, NY 11530 ●
Tel:1-516-535-3600, Fax:1-516-535-3601 ● www.proginet.com


 
 

--------------------------------------------------------------------------------

 


[proginet10q103108ex10-260.jpg]
Distributor Agreement
[proginet10q103108ex10-264.jpg]
Page 15 of 17
     
REDACTED COPY

 
 
16.
Signatures

 
IN WITNESS WHEREOF, PROGINET and BETA each has caused this Agreement to be
executed on its behalf by its duly authorized officer.
 

 
Beta Systems Software AG
 
Proginet Corporation
                   
Signature:        ________________________
 
Signature:        ________________________
Printed Name: Kamyar Niroumand
 
Printed Name: Sandy Weil
           
Title:     CEO
 
Title:          President & CEO
                       
Signature:        ________________________
       
Printed Name: Harald Podzuweit
                   
Title:     General Manager
       
Business Line DCI / IDM
             
Date:    October 31, 2008
 
Date:         October 31, 2008



 
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission
 
DAL02:526304.3
Proginet Corporation ● 200 Garden City Plaza, Garden City, NY 11530 ●
Tel:1-516-535-3600, Fax:1-516-535-3601 ● www.proginet.com


 
 

--------------------------------------------------------------------------------

 
 
 
[proginet10q103108ex10-260.jpg]
Distributor Agreement
[proginet10q103108ex10-264.jpg]
Page 16 of 17
     
REDACTED COPY


Attachment A:  Master Distributor Agreement Terms

Effective Date:   October 1, 2008
 Distributor Name
:
 Beta Systems Software AG
 Distributor Organized Under Laws of
:
 Germany
 Principal Place of Business
:
 Berlin
   
 Distributor Contact Information
:
 Norbert Boenner
   





(1)
Grant of Rights:
 o Non-Exclusive
 x Exclusive

 

 
(2)
Products to be Distributed:

 
 
x CyberFusion Integration Suite (“CFI”)
x Harbor NSM and Harbor HFT (the “Harbor Products”)

 

   
(3)
Term (From/To):
October 1, 2008 to July 31, 2011
     

 
(4)
BETA TERRITORIES: [***]
 
 
 
(5)
Distributor Program Level Designation [***]
                 
(6)
License Revenue (LICENSE FEES) Split [***]
 
 
 
     
 
(7)
 
Maintenance Support Revenue (MAINTENANCE FEES) Split [***]
 
 
 
 
 

 
[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission
 
DAL02:526304.3
Proginet Corporation ● 200 Garden City Plaza, Garden City, NY 11530 ●
Tel:1-516-535-3600, Fax:1-516-535-3601 ● www.proginet.com
 
 
 

--------------------------------------------------------------------------------

 
 
 
[proginet10q103108ex10-260.jpg]
Distributor Agreement
[proginet10q103108ex10-264.jpg]
Page 17 of 17
     
REDACTED COPY


 
Beta Systems Software AG
 
Proginet Corporation
                   
Signature:        ________________________
 
Signature:        ________________________
Printed Name: Kamyar Niroumand
 
Printed Name: Sandy Weil
           
Title:     CEO
 
Title:     President & CEO
                       
Signature:        ________________________
       
Printed Name: Harald Podzuweit
                   
Title:     General Manager
        
 Business Line DCI / IDM
             
Date:    October 31, 2008
 
Date:    October 31, 2008



[***] Confidential Treatment Requested
Confidential portion omitted and filed separately with the Commission
 
DAL02:526304.3
Proginet Corporation ● 200 Garden City Plaza, Garden City, NY 11530 ●
Tel:1-516-535-3600, Fax:1-516-535-3601 ● www.proginet.com



 
 

--------------------------------------------------------------------------------

 


REDACTED COPY
 
 


 
 
[proginet10q103108ex10-266.jpg]

 
 
 
 


 
 
Proginet Corporation
 
 
Distributor Operating Manual
 


 




Effective Date:  October 1, 2008
 
 





 
Beta Systems Software AG
 
Proginet Corporation
                   
Signature:        ________________________
 
Signature:        ________________________
Printed Name: Kamyar Niroumand
 
Printed Name: Sandy Weil
           
Title:     CEO
 
Title:    President & CEO
                       
Signature:        ________________________
       
Printed Name: Harald Podzuweit
                   
Title:     General Manager
       
Business Line DCI / IDM
             
Date:    October 31, 2008
 
Date:   October 31, 2008

 
 

 
[***] Confidential Treatment Requested

--------------------------------------------------------------------------------

Confidential portion omitted and filed separately with the Commission
 
Distributor Operating Manual_V6_7172008


Proginet Corporation ● 200 Garden City Plaza, Garden City, NY 11530 ●
Tel:1-516-535-3600, Fax:1-516-535-3601 ● www.proginet.com


 
 

--------------------------------------------------------------------------------

 
 
[proginet10q103108ex10-260.jpg]
Distributor Operating Manual
Attachment B to Distributor Agreement
[proginet10q103108ex10-264.jpg]
Page 2 of 25
     
REDACTED COPY

 
 
Table of Contents


 
Introduction
 
3
Preface
 
3
Purpose
 
3
Exhibit A
Distributor Forecast Report
4
Exhibit B
Proginet Foreign Exchange Policy
5
Exhibit C
Distributor Program Levels
6
Exhibit D
Call Handling Process  .
7
Exhibit E
Technical Support Severities and Escalations
8
Exhibit F
Proginet Software License Agreement
9
Exhibit G
Retail Price List
22
Exhibit H
Contract Summary, Affirmation Form
23
Exhibit I
Products and Trademarks
24
Exhibit J
Termination Process
25

 


 
 


 
 


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------

Confidential portion omitted and filed separately with the Commission
 
Distributor Operating Manual_V6_7172008


Proginet Corporation ● 200 Garden City Plaza, Garden City, NY 11530 ●
Tel:1-516-535-3600, Fax:1-516-535-3601 ● www.proginet.com


 
 

--------------------------------------------------------------------------------

 
 
[proginet10q103108ex10-260.jpg]
Distributor Operating Manual
Attachment B to Distributor Agreement
[proginet10q103108ex10-264.jpg]
Page 3 of 25
     
REDACTED COPY


 
Introduction
 
The purpose of this manual is to provide you with the information and processes
you need to successfully drive sales campaigns and effectively conduct business
with Proginet.  Welcome to the Proginet Family!
 
 
Preface
 
This manual has been issued by Proginet Corporation for the exclusive and
confidential use of Proginet’s authorized Distributors.


This manual has been issued as follows:



 
To:
   
Date Issued:
 



 
Purpose
 
The purpose of this manual is to provide the relevant data for the Distributor
to execute and perform – consistent with the terms of the Distributor Agreement
entered into by both parties.  This document also outlines the set of procedures
and operational guidelines that establish and define the responsibilities of
both the Distributor and Proginet.  Additionally this manual explains what needs
to be accomplished by both parties in regards to programs, implementation and
execution plans to obtain and achieve set goals
 
 

 
[***] Confidential Treatment Requested

--------------------------------------------------------------------------------

Confidential portion omitted and filed separately with the Commission
 
20081028_Beta_DistributorOperatingManual_V5_Redacted


Proginet Corporation ● 200 Garden City Plaza, Garden City, NY 11530 ●
Tel:1-516-535-3600, Fax:1-516-535-3601 ● www.proginet.com



 
 

--------------------------------------------------------------------------------

 
 
[proginet10q103108ex10-260.jpg]
Distributor Operating Manual
Attachment B to Distributor Agreement
[proginet10q103108ex10-264.jpg]
Page 4 of 25
     
REDACTED COPY

 
 
Exhibit A    Distributor Forecast Report
 
 
Following is the Distributor Forecast Report that must be submitted by each
distributor at least once each calendar month no later than the tenth of each
month.  Kindly follow the guidelines listed at the bottom while completing the
report.
 
Sales Leads
 
A sales lead is a person who has expressed interest in a Proginet product and is
in the early stages of evaluation (research gathering, etc). Proginet tracks
sales leads through SalesForce.com.  As a member of the Proginet partner family
you will be provided with a SalesForce.com Partner Portal ID and password. Any
leads received in your territory will be passed to you through the
SalesForce.com Partner Portal.  Here you will be able to track any and all
information relating to the lead and sales follow-up. In accordance with the
Distributor Agreement SalesForce.com leads must be updated at least once each
month.
 
Once this lead shows true interest in the Proginet solution it will be converted
to an opportunity.  When a lead is converted to an opportunity, please follow
the process below to update your account executive.
 
 
Sales Opportunities
 
 Proginet considers a sales opportunity as any account with a need that is
likely to purchase.  This stage is reached when one of the following three
actions occurs. Please denote all open opportunities on the form listed below,
or a similar version, and provide this information to your account executive on
a monthly basis
 
 
1)
The client and sales representative engage in a conference call with technical
resources

 
2)
The client requests a web based presentation and demonstration

 
3)
The client requests an in-person meeting



Distributor Name:
               
Forecast Date:
               
Customer / Prospect
Product
Probability (%)
Expected
Close
Date
Lead Source
# Of
Licenses
POC
Start
Date
Reason
Won or
Lost
Total
Amount
of Sale
Comments
                                                                               
                                                                               
                                                                               
                                                           
Total
                                     
Legend:
                 
Reason Lost: LP = Lost On Pricing / TS = Technical Shortcomings / NB = No Budget
/C = Lost To Competition / PPI = Project Postponed Indefinitely / OC =
Organizational Change
Reason Won: WP = Won On Price / TF = Technical Features / BC = Better Than
Competition / S = Support / EC = Enhancement Committed / BN = Met Business Need
Source: CC = Cold Call / CI = Call In / DM = Direct Mail / EC = Existing
Customer / MA = Magazine Add / MS= Microsoft / PR = Personal Relationship / TS =
Trade Show / W = Web



 
[***] Confidential Treatment Requested

--------------------------------------------------------------------------------

Confidential portion omitted and filed separately with the Commission
 
20081028_Beta_DistributorOperatingManual_V5_Redacted


Proginet Corporation ● 200 Garden City Plaza, Garden City, NY 11530 ●
Tel:1-516-535-3600, Fax:1-516-535-3601 ● www.proginet.com


 
 

--------------------------------------------------------------------------------

 
 
[proginet10q103108ex10-260.jpg]
Distributor Operating Manual
Attachment B to Distributor Agreement
[proginet10q103108ex10-264.jpg]
Page 5 of 25
     
REDACTED COPY


 
Exhibit B                                Proginet Foreign Exchange Policy
 
The Need
In a growing number of instances, Proginet Distributors need to price and
negotiate contracts in a foreign currency (local currency), not US
Dollars.  Since local currencies constantly fluctuate in relationship to US
Dollars, a policy is needed to specifically define the rules of dealing with
local currencies from the time that an initial price is proposed to a prospect
thru the actual collection and remittance of funds for new license fees and
maintenance fees.


 
When this Policy Applies
 
This policy applies when a Software License Agreement (SLA) is denominated in
any currency other than US Dollars.  In these instances, the distributor must
submit the SLA to Proginet in conjunction with a Distributor Affirmation
Form.  The customer will make all license and maintenance payments to the
Distributor or Proginet’s designated payment agent in this currency.   If an SLA
is denominated in US Dollars, all of the standard procedures outlined in the
Distributor Agreement apply and this Policy does not apply.


 
Summary
 
This policy sets standards for local currency pricing decisions at four
checkpoints during the sales cycle:


 
(1)
The Quote Date: the day upon which a price quote is given to a customer

 
(2)
The Contract Date: the day that the SLA is signed

 
(3)
The Payment Date: the day that the license and first maintenance payment is made
to the Distributor

 
(4)
The Anniversary Date:  the anniversary date of the SLA which is the date upon
which annual software maintenance payments are due



 
Policy Details
 
 
1.
The Quote Date – This is the date that the distributor issues a price quote to a
prospect.  This price quote will be in local currency and all price negotiations
will be in local currency.  There are two ways that the distributor can obtain
the price:



 
a.
The first is via the official Proginet list price converted into the local
currency.

 
b.
The second way is to request a price quote from Proginet.  This is used when a
distributor wants to offer a discount to a potential customer for a specific
opportunity.  The distributor will request a quote and Proginet will fax or
email the quote to the distributor containing all of the terms upon which
Proginet will approve the price for this opportunity.  This quote will be valid
for 90 days unless otherwise specified.



 
2.
The Contract Date – This is the actual date that the contract is signed by the
customer.  Proginet will apply the currency conversion rate as of this date for
internal booking purposes.  When the exchange rate is applied to the local
currency quote, it will yield the license fees and maintenance fees in US
Dollars



 
3.
The Payment Date – This is the date that the distributor actually receives
payment from the customer.  This date may be 30 to 60 days from the Contract
Date.  The distributor is obligated to remit to Proginet its share of the
revenues in the local currency within a timeframe in the distribution
agreement.  The revenue sharing percentages as detailed in the distribution
agreement will be used to calculate the license and maintenance fees to be
remitted to Proginet for this contract.  The amount to be booked in US Dollars
will be the amounts calculated on the Contract Date.   By the time the
distributor receives the payment in local currency, the exchange rate may have
gone up or down in terms of US dollars.  Proginet will apply this difference
internally according to US GAAP, whether the amount increases or decreases.



 
4.
The Anniversary Date – This is the annual date as measured from the Contract
Date and applies to maintenance renewal.  It is customary that the distributor
will invoice the customer for annual maintenance prior to this date.  The amount
to be invoiced will be the maintenance fees as stipulated in the SLA plus any
applicable annual increases.  The SLA must stipulate that annual maintenance
will be due in local currency as long as the fluctuation in the exchange rates
from the contract date to the anniversary date is not greater than 15%.  If the
exchange rate is greater than 15%, Proginet will work with the Distributor to
develop a maintenance amount fair to all parties.



The annual maintenance fee will be billed in local currency.  The distributor is
obligated to remit to Proginet its share of the revenues in the local currency
within a timeframe in the distribution agreement.  The revenue sharing
percentages as detailed in the distribution agreement will be used to calculate
the license and maintenance fees to be remitted to Proginet for this
contract.  The amount to be booked in US Dollars will be the amounts calculated
on the Contract Date.   By the time the distributor receives the payment in
local currency, the exchange rate may have gone up or down in terms of US
dollars.  Proginet will apply this difference internally according to US GAAP,
whether the amount increases or decreases.
 
 
[***] Confidential Treatment Requested

--------------------------------------------------------------------------------

Confidential portion omitted and filed separately with the Commission
 
20081028_Beta_DistributorOperatingManual_V5_Redacted


Proginet Corporation ● 200 Garden City Plaza, Garden City, NY 11530 ●
Tel:1-516-535-3600, Fax:1-516-535-3601 ● www.proginet.com


 
 

--------------------------------------------------------------------------------

 
 
[proginet10q103108ex10-260.jpg]
Distributor Operating Manual
Attachment B to Distributor Agreement
[proginet10q103108ex10-264.jpg]
Page 6 of 25
     
REDACTED COPY



 
Exhibit C                                Distributor Program Levels
 


Proginet has two distributor program levels.  All partners are responsible for
the following tasks, regardless of program level, if any:
 
 
1) Lead generation, getting potential customers that will use the software

 
 
2) RFI/RFP Response

 
 
3) Trial support

 
 
4) Contract negotiations, getting the customer to sign the contract for the
sale.

 
 
The program levels are defined in order to best serve and support distributors
as well as customers of Proginet Products. The Program levels are as follows:
[***]
 
 
 
 
 
[***] Confidential Treatment Requested

--------------------------------------------------------------------------------

Confidential portion omitted and filed separately with the Commission
 
20081028_Beta_DistributorOperatingManual_V5_Redacted


Proginet Corporation ● 200 Garden City Plaza, Garden City, NY 11530 ●
Tel:1-516-535-3600, Fax:1-516-535-3601 ● www.proginet.com


 
 

--------------------------------------------------------------------------------

 
 
[proginet10q103108ex10-260.jpg]
Distributor Operating Manual
Attachment B to Distributor Agreement
[proginet10q103108ex10-264.jpg]
Page 7 of 25
     
REDACTED COPY




 
Exhibit D                                Call Handling Process [***- omitted 4
pages]
 
 
 
 
 

 
[***] Confidential Treatment Requested

--------------------------------------------------------------------------------

Confidential portion omitted and filed separately with the Commission
 
20081028_Beta_DistributorOperatingManual_V5_Redacted


Proginet Corporation ● 200 Garden City Plaza, Garden City, NY 11530 ●
Tel:1-516-535-3600, Fax:1-516-535-3601 ● www.proginet.com


 
 

--------------------------------------------------------------------------------

 
 
[proginet10q103108ex10-260.jpg]
Distributor Operating Manual
Attachment B to Distributor Agreement
[proginet10q103108ex10-264.jpg]
Page 8 of 25
     
REDACTED COPY

 


Exhibit E                                Technical Support Severities and
Escalations
 
 
Proginet Technical Support Severities and Escalations


The purpose of this document is to give an understanding to Customers and
Distributors of Proginet how the Technical Support process at Proginet
works.  In this document you will find the priorities given to a support issue,
the expected response times for each Severity, the levels of support and the
escalation process.



--------------------------------------------------------------------------------

Definition of support Severity - [***-omitted 2 pages]
 
 
 
 
 
[***] Confidential Treatment Requested

--------------------------------------------------------------------------------

Confidential portion omitted and filed separately with the Commission
 
20081028_Beta_DistributorOperatingManual_V5_Redacted


Proginet Corporation ● 200 Garden City Plaza, Garden City, NY 11530 ●
Tel:1-516-535-3600, Fax:1-516-535-3601 ● www.proginet.com


 
 

--------------------------------------------------------------------------------

 
 
[proginet10q103108ex10-260.jpg]
Distributor Operating Manual
Attachment B to Distributor Agreement
[proginet10q103108ex10-264.jpg]
Page 9 of 25
     
REDACTED COPY


 
 Exhibit F                                Proginet Software License Agreement
 


THIS SOFTWARE LICENSE AGREEMENT (“SLA”), including any “Schedules” or “Addenda”
referred to and incorporated herein, by and between Proginet Corporation
(“Licensor”), having a principal place of business at 200 Garden City Plaza,
Garden City, New York 11530 (USA), and _________________________________,
(together with its subsidiaries and affiliates, “Licensee”), having a principal
place of business at ______________________________________________ , sets forth
the terms and conditions under which Licensor agrees to license certain computer
software and online or electronic documentation (“Licensed Product(s)”) to
Licensee, effective as of ________________(“Effective Date”).
 


 
 
1.           SOFTWARE LICENSE GRANT
 
A.           Licensor grants to Licensee and Licensee hereby accepts from
Licensor, upon terms and conditions hereinafter set forth, non-exclusive,
perpetual right and license, without the right to grant sublicenses, to use the
Licensed Product(s) identified on Schedule “A”, Licensed Product(s) and Fees
Schedule.
 
B.           Licensee may not assign or otherwise transfer the Licensed
Product(s) or otherwise convey any rights or obligations under this SLA.  In the
event of acquisition, divestiture, merger or such other corporate event,
whereby, Licensee is not the surviving entity with more than 50% ownership, the
License granted herein is terminated and any continued use of the Licensed
Product(s) requires a new SLA.
 
C.           The Licensed Product(s) may only be used by and for the
Licensee.  Licensee will not use, or permit the Licensed Product(s) to be used,
in any manner, directly or indirectly, which would permit any person or entity
other than the Licensee to have use of the Licensed Product(s) provided,
however, that Licensee may permit its consultants and contractors (including
outsourcing agents) to access and use the Licensed Product(s) in accordance with
this SLA.  Such consultants and contractors must have agreed in writing to
confidentiality restrictions with respect to the Licensed Product(s) that are
consistent with those in the SLA, and Licensee shall ensure their compliance.
 
D.           Each license granted under this SLA for the Licensed Product(s) as
denoted on Schedule “A”, Licensed Product(s) and Fees Schedule, authorizes the
Licensee to use the Licensed Product(s) in machine-readable form as set forth on
Schedule “A”.
 
E.           Licensee may install Licensed Product(s) on a "disaster recovery"
machine, as necessary and appropriate, to support Licensee's use of Licensed
Product(s) in case of an emergency.  Licensor will assign Licensee an additional
security key, as necessary, to enable Licensee to use such Licensed Product(s)
on the "disaster recovery" system.  Such use of Licensed Product(s) is limited
to disaster circumstances and/or during testing and preparation for "disaster
recovery" circumstances only.  The emergency use of the Licensed Product(s) can
be on Licensee or non-Licensee CPU's.  Such use of Licensed Product(s) during a
disaster does not authorize simultaneous uses of Licensed Product(s) in primary
and backup situations. Licensee must provide timely written notice to Licensor
on all such usage.
 
 
 
[***] Confidential Treatment Requested

--------------------------------------------------------------------------------

Confidential portion omitted and filed separately with the Commission
 
20081028_Beta_DistributorOperatingManual_V5_Redacted


Proginet Corporation ● 200 Garden City Plaza, Garden City, NY 11530 ●
Tel:1-516-535-3600, Fax:1-516-535-3601 ● www.proginet.com

 
 

--------------------------------------------------------------------------------

 
 
[proginet10q103108ex10-260.jpg]
Distributor Operating Manual
Attachment B to Distributor Agreement
[proginet10q103108ex10-264.jpg]
Page 10 of 25
     
REDACTED COPY


F.           Licensee may move, replace or upgrade the CPUs upon timely written
notice to Licensor.  At the time a CPU is moved, replaced or upgraded, subject
to any upgrade fee, such upgrade or new CPU is automatically granted to Licensee
per the conditions set forth in the SLA, if such use of the License Product on
the former machine is terminated prior to its use on the new CPU.
 
G.           Licensee may, from time to time, order additional licenses to
permit a previously Licensed Product(s) to be expanded.  Such additional orders
will be subject to acceptance by the Licensor in accordance with the terms
contained herein, and such acceptance will not be unreasonably withheld, delayed
or conditioned.  Licensor will grant additional licenses by supplements to this
SLA.
 
H.           Licensee is not granted right to install Licensed Product(s) on any
CPU's except those specifically provided for herein, and as specified on
Schedule A.  Testing systems are specifically excluded from use of Licensed
Product(s), unless specifically licensed and included on Schedule A.
 
 
2.           OWNERSHIP
 
A.           Licensee acknowledges that the Licensed Product(s), including all
patents, copyrights, trade secrets, trade/service marks, and any other rights,
titles and interests therein are the sole property of Licensor and that Licensee
shall gain no right, title or interest therein by virtue of this SLA other than
that expressly granted in Article ‘1’, hereof.
 
B.           The Licensed Product(s) may include SSH security protocol software,
from 3SP Ltd (http://3sp.com) Copyright © 2002-2006 3SP Ltd.  If the 3SP
Software is included in the shipped product, Proginet shall provide such
designation in the Licensed Product(s), as required by the vendor.
 
C.           Licensee acknowledges that Licensed Product(s) may contain "open
source" code and that Licensor disclaims ownership and/rights related to such
code.  In instances where such open code is included in Licensed Product(s),
Proginet warrants that such disclosures are provided in the Licensed Product(s).
 
 
3.           LICENSE FEES
 
Licensee shall pay directly to Licensor, or Licensor’s designee (if so
designated by Licensor on Schedule “A”), all license fees due hereunder as
specified in Schedule “A” ("Total Fee"), within thirty (30) days of invoice
receipt.  Late undisputed payments will be subject to a service charge, subject
to applicable law, not exceeding one percent (1%) per month.  Licensee agrees to
be responsible for and to pay any applicable sales, personal property, use, VAT,
excise tax, withholding or any other usual and customary taxes that may be
imposed, based on its use of the Licensed Product(s).  Licensee agrees to make
direct payments of such taxes or, where applicable, reimburse Licensor for
payments it makes on behalf of Licensee, provided that such taxes are separately
invoiced to Licensee.  The provisions of this Article shall survive termination
of this SLA.
 
 
[***] Confidential Treatment Requested

--------------------------------------------------------------------------------

Confidential portion omitted and filed separately with the Commission
 
Distributor Operating Manual_V6_7172008
 
 Proginet Corporation ● 200 Garden City Plaza, Garden City, NY 11530 ●
Tel:1-516-535-3600, Fax:1-516-535-3601 ● www.proginet.com


 
 

--------------------------------------------------------------------------------

 
 
[proginet10q103108ex10-260.jpg]
Distributor Operating Manual
Attachment B to Distributor Agreement
[proginet10q103108ex10-264.jpg]
Page 11 of 25
     
REDACTED COPY


 
4.           MAINTENANCE AND SUPPORT SERVICES
 
Maintenance and Support Services ordered on Schedule “A” or on
subsequent  supplements to this SLA, shall be provided under the terms and
conditions set forth in Schedule “B”, Maintenance and Support Services.
 
 
5.           LIMITED WARRANTY
 
A.           Licensor warrants to Licensee that the Licensed Product(s) will
materially conform to Licensor’s then current documentation from the Effective
Date of this SLA and thereafter so long as Licensee continues to subscribe to
and pay for Maintenance and Support Services as specified in Schedule “B” of
this SLA.
 
B.           Licensor warrants the Licensed Product(s) is free from computer
viruses, bugs, Trojan horses or worms introduced as a result of the gross
negligence or intentional acts of Licensor, its agents or employees and that
Licensor, its agents or employees will not embed any device in the Licensed
Product(s) or, except as set forth in this SLA, take any action to disrupt or
terminate its operation of such Licensed Product(s).
 
C.           Licensor represents and warrants that (i) Licensor has all the
necessary rights and authority to enter into this SLA; (ii) Licensor has full
title to and ownership of the Licensed Product(s) and is entitled to grant the
licenses set forth in this SLA; (iii) this SLA does not violate any previous
agreement between Licensor and any third party; and (iv) the Licensed Product(s)
supplied in this SLA shall not infringe or misappropriate any intellectual
property rights or laws.
 
D.           Licensor’s sole obligation in respect of a breach of any warranty
set forth in Section 5A shall be, at Licensor’s option and sole expense, to: (i)
modify or replace the Licensed Product(s) so as to avoid such breach, (ii)
correct any defective performance or (iii) refund a pro-rata portion of the
initial License Fees paid.  Licensee shall give Licensor prompt, timely and
reasonably detailed written notice and particulars of any claims as may be
alleged or arise under the foregoing warranties.  Licensor shall have sole
control over the defense and settlement of any infringement claim and any
negotiations for the settlement, disposition, or compromise thereof.
 
E.           Both parties agree that, except as provided in this Article, both
parties’ liability for direct damages, if any, shall not exceed the initial
License Fees paid to Licensor by Licensee for use of the Licensed Product(s)
under this SLA.  No action, regardless of form, arising out of this SLA may be
brought by either party more than two (2) years after reasonable date of
discovery.
 
F.           THE FOREGOING CONDITIONS AND WARRANTIES ARE IN LIEU OF ALL OTHER
CONDITIONS AND WARRANTIES, EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, INCLUDING
BUT NOT LIMITED TO, ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.
 
 
6.           LIMITATION OF REMEDIES AND DAMAGES
 
IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY CONSEQUENTIAL,
INDIRECT, PUNITIVE, INCIDENTAL OR SPECIAL DAMAGES, WHETHER FORESEEABLE OR
UNFORESEEABLE.  BOTH PARTIES’ LIABILITY FOR DAMAGES, REGARDLESS OF THE FORM OF
ACTION, SHALL IN ANY EVENT BE LIMITED TO NOT MORE THAN THE AGGREGATE LICENSE
FEES ACTUALLY DUE AND/OR RECEIVED BY LICENSOR FROM LICENSEE UNDER THIS SLA.
 
 
[***] Confidential Treatment Requested

--------------------------------------------------------------------------------

Confidential portion omitted and filed separately with the Commission
 
Distributor Operating Manual_V6_7172008
 
 Proginet Corporation ● 200 Garden City Plaza, Garden City, NY 11530 ●
Tel:1-516-535-3600, Fax:1-516-535-3601 ● www.proginet.com


 
 

--------------------------------------------------------------------------------

 
 
[proginet10q103108ex10-260.jpg]
Distributor Operating Manual
Attachment B to Distributor Agreement
[proginet10q103108ex10-264.jpg]
Page 12 of 25
     
REDACTED COPY


 
7.           ESCROW OF SOURCE CODE
 
A.           Licensor shall deposit with an independent escrow agent in the
United States ("Escrow Agent") a current version and one previous version of the
source code for the Licensed Product(s) ("Source Code") pursuant to a customary
form of escrow agreement as used in the industry, if Licensee pays the annual
escrow fee, specified on Schedule A.  Licensor's current Escrow Agent is Iron
Mountain Intellectual Property Mgmt, 2100 Norcross Parkway, Norcross, GA  30071.
 
B.           Licensor shall update the copy of the Source Code of the Licensed
Product(s), including a copy of the documentation associated therewith, as new
versions of the Licensed Product(s) are released, and no less frequently than
once per year.  Provided that Licensee is in compliance with the terms of this
SLA and has paid the escrow fees specified in Schedule “A” hereto, Licensor
shall promptly cause Licensee's name and business address to be listed with the
Escrow Agent as a party entitled to certain rights of access pursuant to the
terms set forth herein.  Escrow Agent shall provide Licensee with notice that
Licensee has been listed with Escrow Agent.
 
C.           If Licensor, whether directly or through a successor or affiliate,
shall cease to be in the software business,  or if Licensor should be declared
bankrupt or insolvent by a court of competent jurisdiction, Licensee shall have
the right of access to the Source Code on deposit with the Escrow Agent and the
Escrow Agent shall have the right and obligation to release, on written demand,
the Source Code of the Licensed Product(s) to Licensee, provided, however, that
Licensee does not infringe on Licensor’s rights and that Licensee shall take all
reasonable and necessary steps to safeguard the confidentiality of the Source
Code.
 
D.           It is understood that ownership of and title to the Source Code
with respect to the Licensed Product(s), and all copyright, trademarks, and
trade secrets relating thereto shall at all times belong to and remain with
Licensor, and that any release to Licensee of the Source Code is only made as an
accommodation to Licensee and nothing thereby shall be deemed to vest any
ownership or title thereof to Licensee.
 
E.           If any default which would entitle Licensee to access to the Source
Code as provided herein is cured, Licensee shall return the Source Code and all
copies thereof to the Escrow Agent.  Under no circumstances is Licensee
permitted to give access of any kind to the Source Code to any other party.
 
 
8.           GENERAL CONDITIONS
 
A.           Licensee agrees not to reproduce, copy, or duplicate all or any
part of the Licensed Product(s), except for backup, disaster recovery or
archival purposes, as provided for solely in this SLA.
 
B.           Licensee shall provide reasonable commercial assistance to Licensor
in the prosecution of any third parties who are or may be in violation of this
SLA.  Licensor shall bear any associated costs and expenses provided the
disclosure was not committed by Licensee, or an authorized sub-contractor of
Licensee.
 
 
 
[***] Confidential Treatment Requested

--------------------------------------------------------------------------------

Confidential portion omitted and filed separately with the Commission
 
Distributor Operating Manual_V6_7172008
 
 Proginet Corporation ● 200 Garden City Plaza, Garden City, NY 11530 ●
Tel:1-516-535-3600, Fax:1-516-535-3601 ● www.proginet.com


 
 

--------------------------------------------------------------------------------

 
 
[proginet10q103108ex10-260.jpg]
Distributor Operating Manual
Attachment B to Distributor Agreement
[proginet10q103108ex10-264.jpg]
Page 13 of 25
     
REDACTED COPY


 
C.           Any notice or other communication required or permitted hereunder
shall be given to the other party at such address as shall be given by either
party to the other in writing.  Such notice shall be deemed to have been given
when delivered personally, sent via certified mail (return receipt requested),
or by a recognized air courier service.
 
D.           If the license to use the Licensed Product(s) is terminated or
canceled for cause, Licensee's right and license to use the Licensed Product(s)
immediately ceases.  Licensee agrees that it will not use the Licensed
Product(s) in any manner after the termination/cancellation date, and Licensee
further agrees that the Licensed Product(s) will be erased by the Licensee from
the Site.  Licensee will either destroy all copies of the Licensed Product(s) or
return them to Licensor, at its own expense, and will not retain any copies of
the Licensed Product(s), except pursuant to subsection A of this
Article.  Licensee shall certify in writing to Licensor within thirty (30) days
after termination/cancellation that Licensee has fully complied with this
paragraph.
 
E.           This SLA may not be modified, except by a written modification to
this SLA signed by duly authorized representatives of both parties.
 
F.           In the event that any one or more of the provisions contained
herein shall for any reason be held to be unenforceable in any respect under the
laws of the State of New York, such enforceability shall not affect any other
provision of this SLA, but this SLA shall then be construed as if such
unenforceable provision or provisions had never been contained herein.
 
G.           Licensee agrees that Licensor may use Licensee’s name and logo to
identify Licensee as a customer of Licensor on Licensor’s website, and as a part
of a general list of Licensor’s customers.  The content of any press release
identifying Licensee as a customer of Licensor will be subject to Licensee’s
prior written approval.
 
 
9.           NONDISCLOSURE
 
Each party agrees that all Confidential Information relating to the other party
disclosed either before or after execution of this SLA, including but not
limited to any source code of the Licensed Product(s), is confidential and/or
proprietary and constitutes a valuable work product and/or property right of the
disclosing party or its affiliates.  Each party agrees not to remove or destroy
any proprietary markings or legends on or contained within the Confidential
Information and/or any related materials.  Each party agrees that it will hold
in strict confidence all such Confidential Information and will not use said
information to the detriment of the disclosing party in any manner; including,
but not limited to, modifying, translating, disassembling, reverse engineering
or reverse compiling the Licensed Product(s).  Each party also agrees that
Confidential Information and/or any other proprietary information pertaining to
the other party will not be disclosed to anyone other than those employees,
agents, consultants, third parties, and representatives who require it in order
to carry out their responsibilities.  Obligations of nondisclosure shall not
extend to information or data relating to the Confidential Information which (a)
are now available to the general public; or (b) is hereafter furnished to either
party by a third party as a matter of right and without restriction on
disclosure.  In addition, both parties agree to employ any additional procedures
necessary for preserving the confidentiality of the other party's Confidential
Information as they employ in the protection of their own similar confidential
and proprietary information.  The obligations of this Article shall survive the
termination of this SLA.
 
 
[***] Confidential Treatment Requested

--------------------------------------------------------------------------------

Confidential portion omitted and filed separately with the Commission
 
Distributor Operating Manual_V6_7172008
 
 Proginet Corporation ● 200 Garden City Plaza, Garden City, NY 11530 ●
Tel:1-516-535-3600, Fax:1-516-535-3601 ● www.proginet.com


 
 

--------------------------------------------------------------------------------

 
 
[proginet10q103108ex10-260.jpg]
Distributor Operating Manual
Attachment B to Distributor Agreement
[proginet10q103108ex10-264.jpg]
Page 14 of 25
     
REDACTED COPY


 
10.           AUDIT
 
Licensor reserves the right to periodically, up to one year after termination,
audit Licensee to ensure that Licensee is not using the Licensed Product(s)
inconsistent with the terms of this SLA.  The records will be made available for
inspection by Licensor during the term of this SLA or any renewal thereof, not
more frequently than once per year, during Licensee's reasonable business hours
and upon reasonable written notice by Licensor or its nominees.  Licensor’s cost
of any requested audit will be solely borne by Licensor unless Licensee is shown
to have materially failed to honor payment, use or other obligations undertaken
pursuant to this SLA in which event the cost and expenses of such audit shall be
borne by Licensee.


 
11.           PATENT AND COPYRIGHT INFRINGEMENT
 
Licensor shall defend, indemnify, and hold Licensee and its officers, directors,
agents and employees harmless for,  from, and against any and all claims arising
out of or relating to infringement by Licensed Product(s) of any United States
or European patent, copyright, trademark, trade secret or other intellectual
property right, provided Licensor is promptly notified of any and all threats,
claims and proceedings related to thereto and give reasonable assistance and the
opportunity to assume sole control over the defense and all negotiations for a
settlement or compromise; provided, however, that Licensor may not without
Licensees prior written consent, agree to any settlement or compromise which
would have the effect of imposing obligations on Licensee. Licensor will not be
responsible for any settlement it does not approve in writing.  THE FOREGOING IS
IN LIEU OF ANY WARRANTIES OF INFRINGEMENT, WHICH ARE HEREBY DISCLAIMED.  The
forgoing obligation of Licensor does not apply with the respect to the LICENSED
PRODUCT(s) or portions or components thereof (i) not supplied by Licensor, (ii)
made in whole or in part in accordance to Licensee specifications, (iii) which
are modified by Licensee after shipment by Licensor, if the alleged infringement
relates to such modifications, (iv) combined by Licensee with other products,
processes or materials where the alleged infringement relates to such
combination, (v) where Licensee continues allegedly infringing activity after
being notified thereof or after being informed of modifications that would have
avoided the alleged infringement, or (vi) where the Licensee’s use of the
LICENSED PRODUCT(s) is incident to an infringement not resulting from the
LICENSED PRODUCT(s) or is not in accordance with the SLA.


 
12.           GOVERNING LAW
 
This SLA shall be governed by and interpreted in accordance with the laws of the
State of New York, county of Nassau, United States of America, except for that
body of laws of the State of New York commonly referred to as the Conflicts of
Laws rules.
 
 
[***] Confidential Treatment Requested

--------------------------------------------------------------------------------

Confidential portion omitted and filed separately with the Commission
 
Distributor Operating Manual_V6_7172008
 
 Proginet Corporation ● 200 Garden City Plaza, Garden City, NY 11530 ●
Tel:1-516-535-3600, Fax:1-516-535-3601 ● www.proginet.com


 
 

--------------------------------------------------------------------------------

 
 
[proginet10q103108ex10-260.jpg]
Distributor Operating Manual
Attachment B to Distributor Agreement
[proginet10q103108ex10-264.jpg]
Page 15 of 25
     
REDACTED COPY



 
13.           COMPLIANCE WITH LAWS
 
Licensee shall maintain compliance with all applicable laws and regulations
applicable to its use of the Licensed Product(s) in the countries in which the
Licensed Product(s) are used (”Sites”).  Licensee shall cooperate fully and
promptly with Licensor to enable Licensor to fully comply with all United States
laws and laws of any country in which the Sites are located, including but not
limited to, all United States laws and regulations relating to the control of
exports of the transfer of technology to, into, within or out of such
countries.  Licensee hereby acknowledges that this SLA and the performance
thereof is subject to compliance with any and all applicable United States laws,
regulations or orders relating to the export or re-export of computers, computer
software or know-how relating hereto.


 
14.           TERMINATION OF LICENSE
 
This SLA is effective until terminated.  The SLA will terminate if Licensee
fails to cure any material breach of this SLA or any other portion of the SLA of
which it is a part within thirty (30) days of receiving notice of such breach
from Licensor.  Upon termination, Licensee shall immediately cease all use of
the Licensed Product(s) as specified in Section 8D.  Except for the SLA and
except as otherwise expressly provided herein, the terms of Articles 6, 9 and 11
of the SLA shall survive termination.  Termination is not an exclusive remedy
and all other remedies will be available whether or not the SLA is terminated.


 
15.           ASSIGNMENT BY LICENSOR
 
This SLA, and all rights and obligations of Licensor hereunder, may be assigned,
pledged, transferred, or otherwise disposed of, either in whole or in part, upon
thirty (30) days prior written notice to Licensee.  Such assignee must agree in
writing to abide by all terms and conditions of this SLA.  However, no such
assignment will impair any of the rights of Licensee's use of the Licensed
Product(s) hereunder.


 
16.           SECURITY KEY
 
Licensee acknowledges that a Security Key may be required to render the Licensed
Product(s) operational (the "Security Key").  The Security key may also prevent
the Licensed Product(s) from operation on any computer with a serial number or
model number different from those of the CPU's shown in Schedule “A”.  Licensor
may deliver a Security Key upon the Effective Date of this SLA to Licensee. Any
attempt, with Licensee’s knowledge, facilitation, or consent, by any person
other than an authorized representative of Licensor to alter, remove, or
deactivate the Security Key will be deemed a fraud by such person upon Licensor
and a material breach by Licensee of this SLA.
 
 
[***] Confidential Treatment Requested

--------------------------------------------------------------------------------

Confidential portion omitted and filed separately with the Commission
 
Distributor Operating Manual_V6_7172008
 
 Proginet Corporation ● 200 Garden City Plaza, Garden City, NY 11530 ●
Tel:1-516-535-3600, Fax:1-516-535-3601 ● www.proginet.com


 
 

--------------------------------------------------------------------------------

 
 
[proginet10q103108ex10-260.jpg]
Distributor Operating Manual
Attachment B to Distributor Agreement
[proginet10q103108ex10-264.jpg]
Page 16 of 25
     
REDACTED COPY


 
17.           ENTIRE AGREEMENT
 
This SLA, together with the Schedules annexed hereto and incorporated herein,
constitute the entire agreement between the parties for a license to use the
Licensed Product(s), and will become binding upon both parties  when signed by
authorized representatives of both Licensee and Licensor.  No representation or
statement not expressly contained in this SLA or any Schedules incorporated
herein will be binding upon either party hereto.  Licensor shall not be bound by
any additional provisions that may appear in Licensee's purchase order,
acknowledgment of the purchase order, or any other communication or literature
between Licensee and Licensor not agreed to in writing by both parties.


IN WITNESS WHEREOF, Licensor and Licensee have caused this SLA to be executed by
their duly authorized representatives.  By signing hereon, each party confirms
that the representations made in this SLA are true and correct and agrees to be
bound by the terms and conditions of the SLA.  Each individual signing this on
behalf on an identified party below represents that he or she has the requisite
authority and power to execute this SLA on behalf of the party so identified.


Licensee:
 
Licensor: Proginet Corporation
         
By:
   
By:
   
(Authorized Signature)
       
(Authorized Signature)
                         
(Print Name of Person signing)
       
(Print Name of Person signing)
                             
(Title)
       
(Title)
                             
(Date)
       
(Date)



 
 
 
[***] Confidential Treatment Requested

--------------------------------------------------------------------------------

Confidential portion omitted and filed separately with the Commission
 
Distributor Operating Manual_V6_7172008
 
 Proginet Corporation ● 200 Garden City Plaza, Garden City, NY 11530 ●
Tel:1-516-535-3600, Fax:1-516-535-3601 ● www.proginet.com

 
 

--------------------------------------------------------------------------------

 
 
[proginet10q103108ex10-260.jpg]
Distributor Operating Manual
Attachment B to Distributor Agreement
[proginet10q103108ex10-264.jpg]
Page 17 of 25
     
REDACTED COPY


 
SCHEDULE “A” - LICENSED PRODUCT(S) AND FEES SCHEDULE
 
LICENSED PRODUCT(S) & FEES
 
Qty/
Seats
Product
Number
Product (Description)
Unit Price
Software Price
Maintenance Price
(___%)
Total Price
                                                           
Software Escrow Fee
           
TOTAL FEE
     
US [***]



 
 
LICENSED CPU’S (If applicable)

 
Product
CPU Name
Model No.
Serial Number
               



3.           Contact Information:
 
Company Name:
                     
Company Address:
     
Billing Address:
                               




 
Business Manager
Technical Contact
Installment/Site Contact
Billing Contact
Name:
       
Title:
       
Email:
       
Phone Number:
       



Licensee:
 
Licensor: Proginet Corporation
         
By:
   
By:
   
(Authorized Signature)
       
(Authorized Signature)
                             
(Print Name of Person signing)
       
(Print Name of Person signing)
                             
(Title)
       
(Title)
                             
(Date)
       
(Date)

 
 
[***] Confidential Treatment Requested

--------------------------------------------------------------------------------

Confidential portion omitted and filed separately with the Commission
 
Distributor Operating Manual_V6_7172008
 
 Proginet Corporation ● 200 Garden City Plaza, Garden City, NY 11530 ●
Tel:1-516-535-3600, Fax:1-516-535-3601 ● www.proginet.com

 
 

--------------------------------------------------------------------------------

 
 
[proginet10q103108ex10-260.jpg]
Distributor Operating Manual
Attachment B to Distributor Agreement
[proginet10q103108ex10-264.jpg]
Page 18 of 25
     
REDACTED COPY


 
SCHEDULE “B” - MAINTENANCE AND SUPPORT SERVICE
 
 
1.           COVERAGE
 
Licensor or Designee of Licensor, as assigned on Schedule “A”, if applicable,
will provide Maintenance and Support Services (MSS) to Licensee for the Licensed
Product(s) as indicated on Schedule "A".  Licensee will receive 7X24 support,
excluding Thanksgiving and Christmas.


 
2.           MAINTENANCE AND SUPPORT SERVICES
 
MSS consists of (a) Error Correction and Telephone Support to the Licensee
concerning software defects of the then current release of the Licensed
Product(s) and/or the Previous Sequential Release of Licensed Product(s)
and  (b) Product updates, consisting of one electronic copy of all published
revisions to the software documentation and one electronic copy of revisions to
the machine readable Licensed Product(s), which are not designated by Licensor
as new products for which it charges a separate fee.  All product updates or new
releases provided to Licensee shall be governed by the terms of the SLA.


 
3.           TERM AND TERMINATION
 
MSS shall be provided for one year from the Effective Date on the SLA provided
that Licensee pays the Annual MSS fees specified on Schedule "A".   MSS shall be
automatically renewed and extended  an additional year, effective on the
anniversary of the Effective Date of the SLA.  The occurrence of such automatic
renewal obligates Licensee to pay the additional MSS fee for the next MSS year
unless terminated by Licensee by written notice at least thirty (30) days prior
to the expiration of the then current term.


 
4.           FEES AND PAYMENT
 
MSS is the percentage stated on Schedule A of the software price and upon
renewal, of the then current software price .  For each component of the
Licensed Product(s) for which Licensee elects MSS, Licensee shall pay Licensor
the applicable MSS fee.  MSS fees will be billed on an annual basis, payable in
advance of the renewal anniversary date.  Licensee shall be responsible for all
taxes associated with MSS other than taxes based on Licensor’s
income.  Licensee’s payment is due within thirty (30) days of receipt of the
Licensor invoice or by the first day of the MSS period.  In the event Licensee
fails to pay Licensor within 60 days of the due date, then to reinstate or renew
MSS, Licensee must first pay Licensor the annual MSS fee and a reinstatement
charge of 25% of the annual MSS fee.  If payment is not made within 90 days of
the due date, MSS will be renewed or reinstated only if Licensee relicenses the
Software and pays all applicable licensing and MSS fees.  Additionally, the
annual MSS fee will be adjusted on a pro-rata basis for any additions, or
changes during the previous twelve month period, to the Licensed Product(s).
 
 
[***] Confidential Treatment Requested

--------------------------------------------------------------------------------

Confidential portion omitted and filed separately with the Commission
 
Distributor Operating Manual_V6_7172008
 
 Proginet Corporation ● 200 Garden City Plaza, Garden City, NY 11530 ●
Tel:1-516-535-3600, Fax:1-516-535-3601 ● www.proginet.com


 
 

--------------------------------------------------------------------------------

 
 
[proginet10q103108ex10-260.jpg]
Distributor Operating Manual
Attachment B to Distributor Agreement
[proginet10q103108ex10-264.jpg]
Page 19 of 25
     
REDACTED COPY

 
 
5.           ERROR SEVERITY LEVELS OF SERVICE
 
Licensor shall exercise commercially reasonable efforts to correct any software
defects reported by Licensee in the current or previously released and
unmodified release of the Licensed Product(s) in accordance with the priority
level reasonably assigned to such software defect.  The service levels are
established as Severity 1, Severity 2, and Severity 3.  The definitions, levels
of required response and resource commitments are as specified on Schedule B -
Exhibit 1.
 
 
6.           EXCLUSIONS
 
Licensor shall have no obligation to support:
          

  (a)  Altered, damaged or modified Licensed Product(s):   (b) 
Licensed Product(s) that is not a currently supported release;
(c)
Licensed Product(s) problems caused by Licensee’s negligence, abuse or
misapplication, or other causes beyond the control of Licensor; or
  (d)  
Licensed Product(s) installed on any platform that is not supported by Licensor.

 
 
7.           LIMITATION OF LIABILITY
 
Licensor’s liability for damages from any cause of action whatsoever relating to
Licensor’s SLA to provide MSS shall be limited to the amount paid by Licensee
for the MSS.  In no event shall Licensor be liable for lost profits or other
special, incidental, consequential or exemplary damages, even if Licensor has
been notified of the possibility of such damages.
 
 
8.           GENERAL
 
Licensor shall not be liable for any failure or delay in performance under this
SLA due to causes beyond its reasonable control.  Any illegal or unenforceable
provisions shall be severed from this SLA.  This SLA states the entire agreement
for Licensor’s provision of MSS to Licensee and may be amended only by a written
amendment executed by authorized representatives of both parties.
 
If Licensor believes that a problem reported by Licensee may not be due to an
error in the Licensed Product(s), Licensor will so notify Licensee.  At that
time, Licensee may (1) instruct Licensor to proceed with problem determination
at its possible expense as set forth below or (2) instruct Licensor that
Licensee does not wish the problem pursued at its possible expense.  If Licensee
requests that Licensor proceed with problem determination at its possible
expense and Licensor determines that the error was not due to an error in the
Licensed Product(s), Licensee shall pay Licensor, at Licensor’s then current and
standard consulting rates, for all work performed in connection with such
determination or repair to the extent problems are not due to errors in the
Licensed Product(s).  Licensee will not be liable for work performed under this
paragraph in excess of its instructions nor shall Licensee be liable for work
performed after Licensee has notified Licensor that it no longer wishes work on
the problem determination to be continued at its possible expense (such notice
shall be deemed given when actually received by Licensor).  If Licensee
instructs Licensor that it does not wish the problem pursued at its possible
expense or if such determination requires effort in excess of Licensee’s
instructions, Licensor may, at its sole discretion, elect not to investigate the
error with no liability therefore.
 
 
[***] Confidential Treatment Requested

--------------------------------------------------------------------------------

Confidential portion omitted and filed separately with the Commission
 
Distributor Operating Manual_V6_7172008
 
 Proginet Corporation ● 200 Garden City Plaza, Garden City, NY 11530 ●
Tel:1-516-535-3600, Fax:1-516-535-3601 ● www.proginet.com


 
 

--------------------------------------------------------------------------------

 
 
[proginet10q103108ex10-260.jpg]
Distributor Operating Manual
Attachment B to Distributor Agreement
[proginet10q103108ex10-264.jpg]
Page 20 of 25
     
REDACTED COPY


 
THESE TERMS AND CONDITIONS CONSTITUTE A SERVICE CONTRACT AND NOT A PRODUCT
WARRANTY.  ALL MATERIALS RELATED TO THE LICENSED PRODUCT(s) ARE SUBJECT
EXCLUSIVELY TO THE WARRANTIES SET FORTH IN THE SLA.


 
9.           DEFINITIONS
 
“Previous Sequential Release” means the release of the Licensed Product(s),
which has been replaced, by a subsequent release of the same Licensed
Product(s).
 
“Telephone Support” means technical support telephone assistance provided by
Licensor to the Technical Support Contact during normal business hours
concerning the use of the then current release of the Licensed Product(s) or the
Previous Sequential Release.
 


Licensee:
 
Licensor: Proginet Corporation
         
By:
   
By:
   
(Authorized Signature)
       
(Authorized Signature)
                         
 (Print Name of Person signing)
       
(Print Name of Person signing)
                         
     
     
               
(Title)
       
(Title)
            
                     
(Date)
       
(Date)
            
     
 

 

 
 
[***] Confidential Treatment Requested

--------------------------------------------------------------------------------

Confidential portion omitted and filed separately with the Commission
 
Distributor Operating Manual_V6_7172008
 
 Proginet Corporation ● 200 Garden City Plaza, Garden City, NY 11530 ●
Tel:1-516-535-3600, Fax:1-516-535-3601 ● www.proginet.com

 
 

--------------------------------------------------------------------------------

 
 
[proginet10q103108ex10-260.jpg]
Distributor Operating Manual
Attachment B to Distributor Agreement
[proginet10q103108ex10-264.jpg]
Page 21 of 25
     
REDACTED COPY


 
Schedule B - Exhibit I - Technical Support Severities and Escalations
 
 
Definition of support Severity [*** - omitted 2 pages]
 
 
 
 
 
[***] Confidential Treatment Requested

--------------------------------------------------------------------------------

Confidential portion omitted and filed separately with the Commission
 
Distributor Operating Manual_V6_7172008
 
 Proginet Corporation ● 200 Garden City Plaza, Garden City, NY 11530 ●
Tel:1-516-535-3600, Fax:1-516-535-3601 ● www.proginet.com


 
 

--------------------------------------------------------------------------------

 
 
[proginet10q103108ex10-260.jpg]
Distributor Operating Manual
Attachment B to Distributor Agreement
[proginet10q103108ex10-264.jpg]
Page 22 of 25
     
REDACTED COPY


 
Schedule G – Retail Price List [*** - omitted 8 pages]
 
 
 
 
 
 
[***] Confidential Treatment Requested

--------------------------------------------------------------------------------

Confidential portion omitted and filed separately with the Commission
 
Distributor Operating Manual_V6_7172008
 
 Proginet Corporation ● 200 Garden City Plaza, Garden City, NY 11530 ●
Tel:1-516-535-3600, Fax:1-516-535-3601 ● www.proginet.com


 
 

--------------------------------------------------------------------------------

 
 
[proginet10q103108ex10-260.jpg]
Distributor Operating Manual
Attachment B to Distributor Agreement
[proginet10q103108ex10-264.jpg]
Page 23 of 25
     
REDACTED COPY

 


Exhibit H                                Contract Summary, Affirmation Form


 (Signed Contract must be attached to this form)


Distributor Name:
 
Today’s Date:
 
Customer Name:
 
Contract Date:
 
Customer Address:
 
Contract Currency:
         
Qty
CyberFusion
Component / Platform
Unit Price
Total Price in Contract Currency
Exchange rate to $US
(as agreed)
Total Price in $US
Amount due Proginet in $US
                                         
Total Software Price:
         
Maintenance:
         
Software Escrow Fee:
         
Total Fee:
         



Customer Contact Information:


Senior Management
   
Name
 
Phone 
 
Title
 
Email 
   
 
Technical Contact
   
Name
 
Phone 
 
Title
 
Email 
 
 
Administrative/ Billing Contact
   
Name
 
Phone 
 
Title
 
Email 
 



 
Distributor’s Affirmation:


This affirms that the attached contract between the Distributor and Customer is
in compliance with all legal and business requirements of the Distributor
Agreement in effect between Proginet and the Distributor on the Contract Date
stated above.  Furthermore, the attached contract is consistent with Proginet’s
Standard License Agreement in all material aspects.





           
Signature
 
    Printed Name, Title
 
    Date
 



 
FAX this form and the signed contract to  à  516 535-3601   Attention: Indirect
Channels
 
 
 
[***] Confidential Treatment Requested

--------------------------------------------------------------------------------

Confidential portion omitted and filed separately with the Commission
 
Distributor Operating Manual_V6_7172008
 
 Proginet Corporation ● 200 Garden City Plaza, Garden City, NY 11530 ●
Tel:1-516-535-3600, Fax:1-516-535-3601 ● www.proginet.com


 
 

--------------------------------------------------------------------------------

 
 
[proginet10q103108ex10-260.jpg]
Distributor Operating Manual
Attachment B to Distributor Agreement
[proginet10q103108ex10-264.jpg]
Page 24 of 25
     
REDACTED COPY


 
Exhibit I                                Products and Trademarks
 
 
Products
 


 
·
CyberFusion Integration Suite (CFI)

 
o
CFI Platform Server

 
o
CFI Internet Server

 
o
CFI Command Center

 
·
CFI Slingshot





 
 
Trademarks
 


Proginet has the following USPTO trademarks related to the CFI products:


 
·
CyberFusion

 
·
CyberFusion Integration Suite

 
·
CFI*



*We claim trademarks for certain descriptive names used along with the “CFI”
trademark – CFI Platform Server, CFI Internet Server, CFI Command Center


We also have permission to use the word “Slingshot” from the software company
that holds this trademark, and we define our product as CFI Slingshot.
 
 
 
 

 
[***] Confidential Treatment Requested

--------------------------------------------------------------------------------

Confidential portion omitted and filed separately with the Commission
 
Distributor Operating Manual_V6_7172008
 
 Proginet Corporation ● 200 Garden City Plaza, Garden City, NY 11530 ●
Tel:1-516-535-3600, Fax:1-516-535-3601 ● www.proginet.com


 
 

--------------------------------------------------------------------------------

 
 
[proginet10q103108ex10-260.jpg]
Distributor Operating Manual
Attachment B to Distributor Agreement
[proginet10q103108ex10-264.jpg]
Page 25 of 25
     
REDACTED COPY


 
Exhibit J                                Termination Process
 


The following section will be enacted upon Termination of this Agreement by
PROGINET or DISTRIBUTOR.
 
1.
All rights granted to DISTRIBUTOR under or pursuant to this Agreement shall
immediately cease, except as otherwise specifically provided in this Section and
DISTRIBUTOR will cease holding itself out as a DISTRIBUTOR of the
PRODUCTS.  Upon the termination of this Agreement, the parties agree to continue
their cooperation and to effect an orderly termination of their
relationship.  This will include DISTRIBUTOR being allowed to pursue and
conclude all business, which was duly forecasted before termination and is
likely to be closed within thirty (30) days of termination notification.

 
2.
All existing software license agreements and maintenance agreements shall be
fully vested in PROGINET upon occasion of renewal, and DISTRIBUTOR shall have no
further rights therein.  DISTRIBUTOR shall provide a complete list of all
customers using Proginet products, including what products and platforms are in
use.  Upon PROGINET’s specific request, notify all existing CLIENT (S) and/or
users of the PRODUCTS in the TERRITORY that such CLIENT (S) and/or users
agreements run directly with PROGINET, and that all further payments and
communications should be directed to PROGINET.  In addition, PROGINET shall have
the right to directly communicate such termination to all CLIENT (S) and assume
full contact with such CLIENT (S) AND PROGINET shall have the right to contact
CLIENT (S) and instruct that all SOFTWARE LICENSE FEES and MAINTENANCE FEES
should be paid directly to PROGINET, DISTRIBUTOR shall immediately pay to
PROGINET any amounts then owing from DISTRIBUTOR to PROGINET, including any pro
rata maintenance monies that have not been earned by DISTRIBUTOR.

 
3.
Unless otherwise agreed to in writing, or as specified above by PROGINET,
DISTRIBUTOR shall immediately, as customer servicing is completed, return to
PROGINET all of the following which, on the date of expiration or termination,
are in DISTRIBUTOR’S possession or under its control: (i) all originals and
copies of all PRODUCTS literature, price lists, customer lists, customer license
and maintenance agreements, technical data PRODUCTS samples, drawings, designs
and all documents and electronic media containing CONFIDENTIAL INFORMATION
except those, if any, which DISTRIBUTOR is entitled to retain under
DISTRIBUTOR’S LICENSE AGREEMENT; and (ii) a complete list of the names and
addresses of all CLIENT(S) for whom DISTRIBUTOR is then supporting any of the
PRODUCTS, additionally, The maintenance payments made by customers during the
period of the distributor agreement, must be properly apportioned for the time
of support provided by each of the parties.  Under the Generally Accepted
Accounting Principles (GAAP) guidelines, maintenance is categorized as Unearned
monies that are earned for each month of covered support.  Therefore the monies
recognized each month from the payment are one twelfth of the total amount
paid.  By the end of the year for which maintenance is purchased, all monies are
thereby recognized.

 
All customer maintenance covered by the terminating agreement will be broken out
to show the amount of monies earned by each party.  This chart will then show
what payments are required by the Partner to Proginet, or by Proginet to the
Partner.
 
Any maintenance that is not current and is late will be due and payable to the
other party upon the signing of the letter of termination.
 
Payment will be made by the appropriate party within thirty days of signing the
Letter of Termination.
 
4.
Together with the materials described above, DISTRIBUTOR shall deliver to
PROGINET a document duly executed on behalf of DISTRIBUTOR certifying that no
such materials are in DISTRIBUTOR’S possession or under its control DISTRIBUTOR
shall also deliver to PROGINET as soon as possible any of the foregoing
materials that come into DISTRIBUTOR’S possession or under its control after the
expiration or termination of this Agreement.

 
5.
DISTRIBUTOR shall immediately cease holding itself out as a representative of
PROGINET, shall destroy all advertising and promotional literature, stationery
and other materials within its possession or control bearing any TRADEMARKS, and
shall destroy any and all signs or notices bearing TRADEMARKS or otherwise
identifying DISTRIBUTOR as a representative of PROGINET, the PRODUCTS or the
TELEPHONE SUPPORT.

 
6.
Neither DISTRIBUTOR nor PROGINET is responsible for promises or lost
opportunities made to other parties that are not fulfilled as a result of the
termination of this agreement.

 
 
 
[***] Confidential Treatment Requested

--------------------------------------------------------------------------------

Confidential portion omitted and filed separately with the Commission
 
Distributor Operating Manual_V6_7172008
 
 Proginet Corporation ● 200 Garden City Plaza, Garden City, NY 11530 ●
Tel:1-516-535-3600, Fax:1-516-535-3601 ● www.proginet.com



--------------------------------------------------------------------------------